       Case 2:17-cv-00172-KS-MTP Document 35 Filed 03/13/19 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           EASTERN DIVISION


KAWANA BROOKINS                                                           PLAINTIFF

v.                                      CIVIL ACTION NO. 2:17-CV-172-KS-MTP

LAWRENCE COUNTY SCHOOL
DISTRICT, et al.                                                      DEFENDANTS



                                        ORDER

       On March 8, 2019, Defendants filed a Motion to Exclude and Strike [34].

Plaintiff shall respond on or before March 22, 2019. L.U.Civ.R. 7(b)(4); FED. R. CIV.

P. 6(a). Defendants may reply on or before March 29, 2019. L.U.Civ.R. 7(b)(4); FED.

R. CIV. P. 6(a).

       If any party wants an extension of time, they must file a motion prior to the

deadline=s expiration. L.U.Civ.R. 7(b)(4). Any party seeking an extension must advise

the Court whether it is opposed. L.U.Civ.R. 7(b)(10).

       The original and reply memoranda shall not exceed a combined total of thirty-

five (35) pages, and the response shall not exceed thirty-five (35) pages. L.U.Civ.R.

7(b)(5). If any party wants to file extra pages, they must seek leave to do so.

       SO ORDERED AND ADJUDGED this 13th day of March, 2019.

                                                  _______/s/ Keith Starrett__________
                                                                  KEITH STARRETT
                                                UNITED STATES DISTRICT JUDGE
